UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
                                     )
            v.                       ) Criminal No. 03-491-4 (ESH)
                                     )       UNDER SEAL
JULIO RAMIREZ,                       )
                                    )
                  Defendant.        )
____________________________________)

                                            ORDER

       In a hearing before Magistrate Judge Kay on March 25, 2011, defendant Julio Ramirez

entered a plea of guilty. On that date, the magistrate judge issued a Report and Recommendation

advising the Court to accept defendant=s plea. The Court has received no objection to the Report

and Recommendation. See Local Crim. R. 59.2(b) (AAny party may file for consideration by the

district judge written objections to the magistrate judge=s proposed findings and

recommendations . . . within fourteen (14) days after being served with a copy thereof.@).

Accordingly, the Court hereby adopts the recommendation of the magistrate judge and accepts

defendant’s guilty plea.

       SO ORDERED.

                                                                        /s/
                                                            ELLEN SEGAL HUVELLE
                                                            United States District Judge

Date: April 12, 2011